Citation Nr: 0420146	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which granted service connection 
for PTSD and assigned a noncompensable rating.

In December 2002, the veteran and his spouse appeared for a 
hearing before the undersigned Veteran's Law Judge.  A 
transcript of that hearing is of record.

The Board notes that the veteran received the Combat 
Infantryman's Badge and the Purple Heart Medal based on his 
service in Vietnam.


REMAND

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are not applicable to initial 
evaluation issues such as the one currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

The Board notes that on a February 2001 VA examination, the 
veteran was found to have generalized anxiety disorder with 
features of PTSD.  Pertinent treatment records reflect 
repeated diagnoses of alcohol dependence as well as diagnoses 
of PTSD and other substance abuse.  In light of the fact that 
the VA examiner did not discuss the significance of the 
veteran's alcohol dependence and because there is no 
comprehensive VA examination taking into account all above-
mentioned issues, the Board is of the opinion that the 
veteran should be afforded another VA examination to 
determine the nature and severity of his service-connected 
psychiatric disability.

The Board also notes that the veteran has alleged that he has 
difficulty sleeping due to symptoms of his PTSD and that he 
has used alcohol to help him sleep.  It is not clear to the 
Board whether the veteran is claiming entitlement to service 
connection for alcohol dependence as secondary to his 
service-connected psychiatric disability.  

Finally, the Board notes that during the December 2002 
hearing the veteran mentioned that he received treatment in 
connection with his alcohol abuse at the VA Clinic in Jasper, 
Alabama.  Because the claims file does not contain any of 
these records, the RO should attempt to obtain them.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action: 

1.  The RO should also request the 
veteran to clarify whether he is seeking 
service connection for alcohol 
dependence.  The RO should respond 
appropriately to any clarification 
provided.

2.  The RO should also obtain any 
pertinent treatment records from the VA 
Clinic in Jasper, Alabama.

3.  When all indicated record development 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his service-
connected psychiatric disability.  Any 
indicated studies must be performed, and 
the claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD and specifically indicate with 
respect to each of the symptoms 
identified in the new criteria for 
evaluating mental disorders whether such 
symptom is a symptom of the veteran's 
service-connected psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 

To the extent possible, the 
manifestations of the service-connected 
psychiatric disability should be 
distinguished from those of any other 
psychiatric disorder(s) found to be 
present.  In addition, the examiner 
should provide an opinion with respect to 
each additional acquired psychiatric 
disorder found to be present, if any, 
whether it represents a progression of 
the previously diagnosed PTSD or a 
separate disorder.  If it is determined 
to represent a separate disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was caused or 
worsened by the service-connected 
psychiatric disability.  If alcohol 
dependence is diagnosed, the examiner 
should provide an opinion as to whether 
it was caused or chronically worsened by 
the veteran's service-connected 
psychiatric disability.

The rationale for all opinions expressed 
must also be provided.

4.  If there are any inextricably 
intertwined issues, such as service 
connection for alcohol dependence, those 
matters should be fully developed and 
adjudicated, and the veteran should be 
informed of his appellate rights with 
respect to the RO's decision(s).  

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




